DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been presented for examination.

This application is in condition for allowance except for the presence of claims 11-40 directed to inventions non-elected without traverse.  Accordingly, claims 11-40 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2014/0181498 to Rhee et al1 teaches loading a first bootloader, verifying a second bootloader and executing the second boot loader and verifying a third bootloader [0088-0091].
US Pat No. 7411631 to Joshi et al2 teaches waking up from a standby state via bootloader [col. 4 lines 28-39].
US Pat No 5694600 to Khenson et al3 teaches selecting a drive to boot from and loading a boot sector from the selected drive [cols. 13-14 lines 56-10].
The prior art of record does not teach or suggest either individually or in combination, a first, second and third memories configured to store a first, second and third bootloaders respectively and where the power is cut off to the first and second memories during a power-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/11/22


    
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited by applicant
        3 Cited by applicant